Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  156150(52)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  JOSHUA WADE,                                                                                                        Justices
           Plaintiff-Appellant,
                                                                    SC: 156150
  v                                                                 COA: 330555
                                                                    Ct of Claims: 15-000129-MZ
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellee.
  ______________________________________/

        On order of the Chief Justice, the joint motion of the Fair Housing Center of
  Southeast and Mid-Michigan, the Fair Housing Center of Southwest Michigan, and the
  Fair Housing Center of West Michigan to file a brief amicus curiae is GRANTED. The
  amicus brief submitted on January 22, 2021, is accepted for filing. .




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 22, 2021

                                                                               Clerk